                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                            SAN JOSE DIVISION
                                  11

                                  12     X ONE, INC.,                                      Case No.16-cv-06050-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                         ORDER GRANTING IN PART AND
                                                                                           DENYING IN PART
                                  14             v.                                        ADMINISTRATIVE MOTION TO FILE
                                                                                           UNDER SEAL
                                  15     UBER TECHNOLOGIES, INC.,
                                                                                           Re: Dkt. Nos. 279, 282
                                  16                     Defendant.
                                  17

                                  18          On October 3, 2019, Plaintiff X One, Inc. filed an administrative motion to file under seal

                                  19   Plaintiff’s Request for Reconsideration, Further Objections and Notice of Second Patent Claim

                                  20   Reduction. ECF No. 279. On October 15, 2019, the Court denied the administrative motion to

                                  21   file under seal. ECF No. 283. However, this denial was made in error, without considering the

                                  22   declaration in support of sealing filed by Defendant Uber Technologies on October 7, 2019. ECF

                                  23   No. 282. The Court now GRANTS in part and DENIES in part the administrative motion to file

                                  24   under seal.

                                  25          “Historically, courts have recognized a ‘general right to inspect and copy public records

                                  26   and documents, including judicial records and documents.’” Kamakana v. City & Cnty. of

                                  27                                                   1

                                  28   Case No. 16-cv-06050-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO FILE UNDER
                                       SEAL
                                   1   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435

                                   2   U.S. 589, 597 & n.7 (1978)). Thus, when considering a sealing request, “a strong presumption in

                                   3   favor of access is the starting point.” Id. (internal quotation marks omitted).

                                   4           Parties seeking to seal judicial records relating to dispositive motions bear the burden of

                                   5   overcoming the presumption with “compelling reasons supported by specific factual findings that

                                   6   outweigh the general history of access and the public policies favoring disclosure.” Kamakana,

                                   7   447 F.3d at 1178–79 (internal quotation marks and citation omitted). Compelling reasons

                                   8   justifying the sealing of court records generally exist “when such ‘court files might have become a

                                   9   vehicle for improper purposes,’ such as the use of records to gratify private spite, promote public

                                  10   scandal, circulate libelous statements, or release trade secrets.” Id. at 1179 (quoting Nixon, 435

                                  11   U.S. at 598). However, “[t]he mere fact that the production of records may lead to a litigant’s

                                  12   embarrassment, incrimination, or exposure to further litigation will not, without more, compel the
Northern District of California
 United States District Court




                                  13   court to seal its records.” Id.

                                  14           By contrast, records attached to non-dispositive motions generally are not subject to the

                                  15   strong presumption of access, provided those motions are “not related, or only tangentially related,

                                  16   to the merits of a case.” Ctr. for Auto Safety, 809 F.3d at 1099; see also Kamakana, 447 F.3d at

                                  17   1179 (“[T]he public has less of a need for access to court records attached only to non-dispositive

                                  18   motions because those documents are often unrelated, or only tangentially related, to the

                                  19   underlying cause of action.” (internal quotation marks and citation omitted)). Parties moving to

                                  20   seal records attached to motions unrelated or only tangentially related to the merits of a case need

                                  21   only meet the lower “good cause” standard of Rule 26(c) of the Federal Rules of Civil Procedure.

                                  22   Ctr. for Auto Safety, 809 F.3d at 1098–99; Kamakana, 447 F.3d at 1179–80.

                                  23           In addition, parties moving to seal documents must comply with the procedures established

                                  24   by Civil Local Rule 79-5. Pursuant to that rule, a sealing order is appropriate only upon a request

                                  25   that establishes the document is “sealable,” or “privileged, protectable as a trade secret or

                                  26   otherwise entitled to protection under the law.” Civ. L.R. 79-5(b). “The request must be narrowly

                                  27                                                     2

                                  28   Case No. 16-cv-06050-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO FILE UNDER
                                       SEAL
                                   1   tailored to seek sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Id.

                                   2   Civil Local Rule 79-5(d), in turn, requires the submitting party to attach a “declaration

                                   3   establishing that the document sought to be filed under seal, or portions thereof, are sealable,” a

                                   4   “proposed order that is narrowly tailored to seal only the sealable material,” and a proposed order

                                   5   that “lists in table format each document or portion thereof that is sought to be sealed,” as well as

                                   6   an “unredacted version of the document” that “indicate[s], by highlighting or other clear method,

                                   7   the portions of the document that have been omitted from the redacted version.” Id.

                                   8          The first question before the Court is whether the instant motion to seal is subject to the

                                   9   good cause or compelling reasons standard. Defendant contends that Plaintiff’s Request for

                                  10   Reconsideration, Further Objections and Notice of Second Patent Claim Reduction is a non-

                                  11   dispositive filing, and the Court agrees. The Request for Reconsideration, Further Objections and

                                  12   Notice of Second Patent Claim Reduction concerns the Court’s case narrowing order, and not to
Northern District of California
 United States District Court




                                  13   the merits of the case. A “good cause” showing is therefore sufficient to support sealing.

                                  14          “Compelling reasons”—and a fortiori, “good cause”—exist when the publication of court

                                  15   files “could result in infringement upon trade secrets.” Apple Inc. v. Psystar Corp., 658 F.3d

                                  16   1150, 1162 (9th Cir. 2011). The Ninth Circuit has adopted the definition of “trade secrets” set

                                  17   forth in the Restatement of Torts: “A trade secret may consist of any formula, pattern, device or

                                  18   compilation of information which is used in one’s business, and which gives him an opportunity to

                                  19   obtain an advantage over competitors who do not know or use it.” Clark v. Bunker, 453 F.2d

                                  20   1006, 1009 (9th Cir. 1972) (quoting Restatement (First) of Torts § 757 cmt. b). “Generally [a

                                  21   trade secret] relates to the production of goods. . . . It may, however, relate to the sale of goods or

                                  22   to other operations in the business. . . .” Id. (ellipses in original). In addition, the U.S. Supreme

                                  23   Court has recognized that sealing may be justified to prevent judicial documents from being used

                                  24   “as sources of business information that might harm a litigant’s competitive standing.” Nixon, 435

                                  25   U.S. at 598.

                                  26          Defendant contends that the redacted portions of the Request for Reconsideration, Further

                                  27                                                      3

                                  28   Case No. 16-cv-06050-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO FILE UNDER
                                       SEAL
                                   1   Objections and Notice of Second Patent Claim Reduction contain confidential information about

                                   2   the “functionality and operation of Uber’s applications.” ECF No. 282 ¶ 2. Having reviewed the

                                   3   information to be redacted, the Court agrees that much of the information reveals insights into the

                                   4   technical operation of Uber’s applications, and that disclosure of this information would harm

                                   5   Uber’s competitive standing in the ride-sharing industry. The applications are, in essence, the

                                   6   “goods” that Uber “produces,” which makes information about their technical operation a “trade

                                   7   secret.” See Ctr. for Auto Safety, 747 F. App’x at 466 (9th Cir. 2018) (finding “information

                                   8   concerning the vehicles’ design and development details” to be trade secrets). Therefore, “good

                                   9   cause” for sealing exists.

                                  10          For the foregoing reasons, the Court rules on the instant motion as follows:

                                  11                Document                     Page/Line                         Ruling
                                  12    Request for Reconsideration,         Page 2, lines 15-16    GRANTED.
Northern District of California
 United States District Court




                                        Further Objections and Notice of
                                  13    Second Patent Claim Reduction
                                        Request for Reconsideration,         Page 2, lines 20-21    DENIED. The information
                                  14
                                        Further Objections and Notice of                            Defendant seeks to seal is publicly
                                  15    Second Patent Claim Reduction                               disclosed in the preceding sentence,
                                                                                                    e.g., “Uber receives maps from
                                  16                                                                multiple third-party providers.”
                                        Request for Reconsideration,         Page 2, lines 27-28    GRANTED.
                                  17    Further Objections and Notice of
                                  18    Second Patent Claim Reduction
                                        Request for Reconsideration,         Page 3, lines 5-6      GRANTED.
                                  19    Further Objections and Notice of
                                        Second Patent Claim Reduction
                                  20    Request for Reconsideration,         Page 3, lines 5-6      GRANTED.
                                        Further Objections and Notice of
                                  21
                                        Second Patent Claim Reduction
                                  22          Plaintiff shall file its Request for Reconsideration, Further Objections and Notice of
                                  23   Second Patent Claim Reduction in accordance with this order by October 22, 2019.
                                  24   IT IS SO ORDERED.
                                  25

                                  26   Dated: October 16, 2019
                                  27                                                    4

                                  28   Case No. 16-cv-06050-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO FILE UNDER
                                       SEAL
                                   1                                          ______________________________________
                                                                              LUCY H. KOH
                                   2                                          United States District Judge
                                   3

                                   4

                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27                                           5

                                  28   Case No. 16-cv-06050-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART ADMINISTRATIVE MOTION TO FILE UNDER
                                       SEAL
